Citation Nr: 1040476	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-07 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from January 1991 to July 
1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran's notice of disagreement was received in February 2006.  
A statement of the case was issued in February 2007, and a 
substantive appeal was received in March 2007.  

Although the Veteran perfected appeal for entitlement to service 
connection for left thumb disability, the Veteran withdrew the 
claim by statement received in December 2008.  The aforementioned 
issue is no longer in appellate status.

The issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
vitamin B-12 deficiency has been raised by the record 
(specifically, in a September 2010 statement from the Veteran's 
representative), but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is claiming entitlement to service connection for 
tinnitus.  She asserts that she has tinnitus due to noise 
exposure as an aircraft mechanic in service.  

When the Veteran was afforded a VA examination in October 2005, 
she reported that she worked in the military for 4.5 years as an 
aircraft mechanic.  The VA examiner stated that the type of 
tinnitus that the Veteran reported is that which occurred 
normally in the general population, is not pathologic and is not 
likely a service-connected disability.  However, the Veteran's 
claims file was not available.    

When the Veteran was afforded another VA examination in November 
2005, it appears that the claims file was again not available.  
The VA examiner stated that she could not resolve the issue 
without resorting to mere speculation.  The VA examiner explained 
that there were no service treatment records to evaluate for 
complaints of tinnitus while in service.  Without access to the 
Veteran's claims file, it appears to the Board that the 
speculative opinion was not based on sufficient facts or data.  
Thus, the November 2005 VA examination was inadequate.  See Jones 
v. Shinseki,  23 Vet. App. 382, 390 (2010).

Additionally, in support of her claim, the Veteran submitted an 
article from the internet in March 2007.  She noted in an 
attached statement that tinnitus is common in those older than 40 
years of age, and that men have problems with tinnitus more often 
than women.  The Veteran opined that because she was not a male 
over the age of 40, it is not common for someone like her to have 
tinnitus.  Thus, she believed that her tinnitus was caused by 
acoustic trauma.   

Due to the inadequate VA examinations along with the submission 
of a medical internet article, the Board believes that another VA 
examination would be appropriate before it can proceed with 
appellate review.  

The Board also notes that the December 2008 supplemental 
statement of the case issued by the RO cites a VA hand 
examination as not showing any evidence that would warrant a 
grant of service connection.  This is obviously irrelevant and an 
error in adjudication of the tinnitus claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for 
another VA audiological examination to 
determine the nature, extent and etiology 
of the Veteran's tinnitus.  The Veteran's 
claims file must be provided to the 
examiner for review.  All appropriate 
audiological testing should be performed.

After examining the Veteran and reviewing 
the claims file, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the Veteran's tinnitus is 
related to acoustic trauma during service 
	
A rationale should be provided that 
includes references to service records, and 
the internet article submitted by the 
Veteran.

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


